Exhibit 10.1

Entorian Technologies 2008 Bonus Incentive Plan

Scope

Entorian Technologies has established the 2008 Bonus Incentive Plan (the “Bonus
Plan”), a quarterly bonus program, to reward employees for their contributions
to the Company.

Eligibility

All employees employed at the Company’s Austin facility scheduled to work more
than 30 hours per week are eligible to participate in the Bonus Plan. Certain
employees employed at the Company’s Reynosa, Mexico and Irvine, California
facilities designated by the Chief Executive Officer are eligible to participate
in the Bonus Plan. Bonuses are calculated for all eligible employees as of the
last day of the quarter. The following employees are not eligible for and will
not accrue or be paid a bonus: (1) employees who have been terminated for cause
or who have submitted their resignation prior to the payment date of any bonus
payment; (ii) employees who have been terminated without cause and have not been
employed by the Company at least forty five (45) days during the applicable
quarter; and (iii) employees who receive commissions on a sales commission plan.
Temporary workers are not eligible to participate.

Bonus Pool

Bonuses will be discretionary based on each employee’s contribution to the
Company during the applicable quarter and will be subject to approval of the
Compensation Committee of the Board of Directors (and in the case of the
Company’s executive officers, the Compensation Committee shall determine the
amount of bonus to be paid, if any).

For 2008, the bonuses paid will be based on Adjusted Operating Income, which is
defined as Pro Forma Operating Income, excluding (i) bonus expense for the
applicable quarter; (ii) earn-out expenses associated with the Southland
acquisition; and (iii) Southland integration costs. Pro forma Operating Income
is defined as operating income as reported under generally accepted accounting
principles (GAAP), less amortization and impairment of acquisition intangibles
and stock option compensation expense (separately identified on the face of the
reported GAAP profit and loss statement). The Board of Directors will establish
a minimum level of Adjusted Operating Income and a goal level of Adjusted
Operating Income each quarter. The Board will also set a bonus pool amount to be
paid at each of the two levels. The Company must achieve the minimum level in
order for any bonus to be paid for that quarter, although the Board may waive
this threshold in a quarter, as it deems appropriate. The payment will be scaled
between the minimum and goal levels of Adjusted Operating Income amounts.

The Board of Directors may declare a discretionary bonus in its sole discretion.

Payments

Bonuses, if any, will be paid as soon as practicable following (i) calculation
of the bonus amounts and (ii) approval of the payments by the Compensation
Committee of the Board of Directors following the end of each quarter.



--------------------------------------------------------------------------------

For employees hired during a quarter, payment will be prorated based on the
period of time they are employed during the applicable quarter.

For employees who take an approved leave of absence during a quarter (medical,
disability, or other personal leave, except for leaving qualifying under the
Family Medical Leave Act or applicable state law (for California employees see
Appendix A of POL-A430)) in excess of 15 working days per quarter (whether
cumulative or intermittent, and whether full days or partial days, exceeding 120
hours in the aggregate), payment will be prorated based on the actual period of
time they work during the applicable quarter.

Deductions from Payments:

Mandatory deductions, such as child support and garnishments, will be deducted
from bonus payments. Federal tax will be withheld at the IRS statutory rate then
in effect, which may be different than the rate on regular earnings.

Other

All decisions regarding the Bonus Plan will be final and binding on all
participants. Neither the Bonus Plan nor any individual bonus payment will
confer upon any employee any right with respect to his/her continuing employment
relationship with the Company, nor shall it interfere in any way with any
employee’s right or the Company’s right to terminate employment at any time,
with or without cause.

The Board of Directors or the Compensation Committee of the Board of Directors
may amend, suspend or terminate the Bonus Plan at any time, provided that no
amendment or termination may materially and adversely impair an employee’s
rights with respect to the Bonus Plan then in effect for the quarter in which
changes are made.

No employee shall have any right to assign or otherwise transfer his or her
rights, if any, under the Bonus Plan. Any purported assignment or transfer by an
employee of his or her rights under the Bonus Plan shall be null and void and of
no force or effect.

 

2